Citation Nr: 1700085	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by heart palpitations, atypical chest pain, and paroxysmal tachycardia.

2.  Entitlement to service connection for an eye deformity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran claimed entitlement to service connection for chronic fatigue in December 2010 statement.  The RO denied entitlement to service connection for chronic fatigue in a May 2013 decision.  The Veteran did not appeal this decision, and the issue is not before the Board.  

The Board also notes that one of the issues on appeal was certified as entitlement to service connection for a disability manifested by heart palpitations.  A review of the February 2012 VA examination indicates that Veteran's disability is also characterized by atypical chest pain and paroxysmal tachycardia.  Accordingly, the Board has recharacterized the issue as reflected on the title page.  

In October 2015 and February 2016, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from August 1990 to March 1991.

2.  Resolving reasonable doubt in the Veteran's favor, an undiagnosed illness manifested by heart palpitations, atypical chest pain, and paroxysmal tachycardia is etiologically related to the Veteran's service. 

3.  An eye deformity was not manifested in active service or within one year of service; any current eye deformity, to include pinguecula or pterygium, is not otherwise etiologically related to such service.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an undiagnosed illness manifested by cardiovascular signs or symptoms such as heart palpitations, atypical chest pain, and paroxysmal tachycardia, are met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2016).

2.  An eye deformity was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  She was also afforded two VA examinations in February 2012.  As mentioned above, the Board remanded the Veteran's claims to obtain additional VA examinations in October 2015 and February 2016 addressing the nature and etiology of her heart palpitations and eye deformity.  VA attempted to provide the Veteran with VA examinations, but she failed to report for the scheduled examinations without good cause.  

38 C.F.R. § 3.655(a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655(b), when a veteran, without good cause, fails to report for a VA examination in an original claim, the claim must be decided on the basis of the evidence of record.

Here, the Veteran failed to report for her VA examinations scheduled for April 2016.  Therefore, as this matter arises from an original claim for benefits, the claim will be decided based on the evidence of record and VA has satisfied the duty to assist the Veteran in development of the claim.  See 38 C.F.R. § 3.655(b). 

The agency of original jurisdiction (AOJ) substantially complied with the February 2016 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the RO scheduled the Veteran for VA examinations in April 2016.  Although the letters notifying the Veteran of the date and time to report were not associated with the record, the RO specifically documented attempts to contact the Veteran to notify her of these examinations, including calling the Veteran twice and sending notice to her address on file.  Although the Veteran did not report to these examinations, the RO substantially complied with the February 2016 remand orders by attempting to schedule the Veteran for VA examinations, documenting attempts to notify her of the VA examinations, and readjudicating the Veteran's claim after she failed to report.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The presumptive period has since been extended to December 31, 2012.  81 Fed. Reg. 71,382-71,384 (October 17, 2016).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, to include chronic medically unexplained multi-symptom illnesses that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The VA Adjudication Procedure Manual, M21-1, III.iv.4.B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, III.iv.4.B.10.d.  Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).

Background

The Veteran served from June 1980 to July 2000.  Service treatment records (STRs) from the Veteran's service do reflect complaints of eye and heart disabilities. 

A medical examination report and the Veteran's own report of medical history from May 1980 fail to note either heart or eye issues.  

Treatment notes from June 1982 show that the Veteran complained of an object stuck in her eye, with pain, burning, and stinging especially in her left eye.  She reported a history of a car accident in March where some glass became lodged in her left eye and was removed by a civilian doctor.  Treatment for the Veteran's eye complaints included sulfacetamide.  

An optometry note from February 1983 indicates a provisional diagnosis of recurrent conjunctivitis or blepharitis.  The treatment note indicates that the Veteran's eye was slightly swollen and she was treated for blepharitis.  Another note from the same month indicates that the Veteran complained of pain and irritation in her left eye whenever she blinked, she felt like there was something on top of her left eyelid, and she had been experiencing these symptoms for three days.  The physician's assistant noted no evidence of abrasion and indicated the Veteran should return to care as necessary.  

Treatment notes from October 1986 indicate that the Veteran's heart was normal.  

A report of medical examination from December 1987 noted that the Veteran has a history of myopia, but did not reflect abnormality in her eyes or heart otherwise.  The Veteran's own report of medical history from the same date reflects a history of high blood pressure, but no other eye or heart abnormalities.  

The Veteran complained of redness in her eyes in February 1988.  The Veteran was diagnosed with bilateral conjunctivitis/blepharitis.  The Veteran denied a history of heart or eye trouble in an April 1991 report of medical history.  

In November 1997, the Veteran was diagnosed with acute renal failure due to a combination of diet fuel supplements with Fenturmine.  The Veteran was also diagnosed with congestive heart failure secondary to fluid resuscitation.  A consultation sheet from November 1997 requests an evaluation of the Veteran for heart failure or effusion.  An echocardiogram from November 1997 fails to reflect abnormality or a diagnosis.  At further follow up in January 1998 for acute renal failure, symptomatic palpitation without chest pain was noted, with no symptoms of hyperthyroidism.  Testing for 24 hours completed in January 1998 reflected no significant bradycardia, supraventricular, or ventricular abnormality.  

A radiology report from October 1999 reflected normal cardiac silhouette and did not note any other cardiac abnormality.  

In January 2000, the Veteran was evaluated for symptoms of palpitations and near syncope for 24 hours.  The results did not reflect a diagnosis and did reflect normal sinus rhythm, with occasional premature ventricular contractions.  

At a medical examination in April 2000, the examiner noted that the Veteran's eyes and heart were normal.  However, the Veteran noted palpitations or pounding heart in her report of medical history the same month, but denied any eye trouble.  The Veteran elaborated that she often experiences fluttering feelings in her chest but a hear monitor she wore for 24 hours did not indicate abnormality.  

A radiological examination of the Veteran's chest pursuant to complaints of pain and fluttering in her chest from April 2000 reflected normal cardiac silhouette and did not note any other cardiac abnormality.  

A general medical examination was performed on the Veteran in May 2000.  A list of the Veteran's medical conditions included renal failure, arthritis, a left hand injury, and scoliosis, but no mention was made of eye or heart disabilities.  No abnormality was noted in the Veteran's eyes or cardiovascular systems.  

Treatment notes from September 2008 indicate that the Veteran complained of a white spot in her right eye and she was diagnosed with pterygium in her right eye, seasonal allergic rhinitis, and conjunctivitis, among others.  She also complained of palpitations in her chest for many years that had recently increased.  

The Veteran underwent a treadmill exercise stress test in December 2008.  The stress test was negative for ischemia, but reflected an abnormal hemodynamic response with a drop in blood pressure.  The Veteran was advised to repeat the stress test to evaluate the myocardial perfusion to rule out any ischemia.  The stress test was interpreted as abnormal, with no evidence of any ischemia or angina.  She returned for another treadmill exercise stress test in March 2009.  The Veteran's resting echocardiogram was interpreted as normal, her functional capacity was normal, her heart rate response to exercise was appropriate, her blood pressure response was adequate, she had no chest pain, and no cardiac arrhythmia was noted.  A cardiac nuclear stress test was conducted in April 2009, and reflected abnormal myocardial perfusion demonstrating mild ischemia in the basil to distal anterior wall.  

The Veteran wore a Holter monitor in June 2009 for 24 hours to exclude cardiac arrhythmia.  The Veteran's basic rhythm was normal, she has isolated ventricular premature contractions, premature atrial contractions without any significant pauses, few episodes of sinus tachycardia, and two episodes of paroxysmal atrial tachycardia.  The interpreting cardiologist considered this a borderline Holter monitor report.  

In a letter dated May 2010, a physician reported treating the Veteran for approximately two years for various medical conditions, to include palpitations and chronic fatigue.  The VA physician noted that review of the Veteran's military medical records showed she was seen numerous times from 1997 to 2000 for complaints of fatigue and palpitations, and that in November 1997 she was hospitalized with acute renal failure, after reporting a one month history of generalized fatigue, and her admitting diagnosis included "congestive heart failure, secondary to fluid resuscitation."  The VA physician also noted that an echocardiography report dated November 1997 listed findings as estimated PA systolic pressure of 40-45 mmHG and mild tricuspid regurgitation, and that upon service discharge, medical records directed that the Veteran be assessed for possible heart failure since it could not be ruled out at time of discharge.  The physician noted that in January 1998 and January 2000, the Veteran complained of palpitations and a 24 hour Holter monitor was provided, for which there were no significant findings.  The physician also noted that the Veteran was seen on several occasions from 1997 through 2000 with complaints of fluttering in her chest, dizziness, and fatigue.  The physician noted that the Veteran presented in September 2008 complaining of fatigue, dizziness, and fluttering discomfort in the chest/palpitations.  Several tests were ordered to determine the source of her discomfort and lack of energy, and it was noted that she had several abnormal stress tests, which resulted in a cardiology consultation, and the diagnosis was mild ischemia.  The VA physician opined that the Veteran's complaints of palpitations, chronic fatigue, and diagnosis of mild ischemia were likely as not related to her complaints of palpitations while in service. 

Treatment records from January 2011 show that the Veteran was seen in the psychiatry unit and it was noted that her panic symptoms included chest pain, palpitations, and tachycardia.  The Veteran was diagnosed with PTSD.  Treatment notes from March 2011 noted that the Veteran has seasonal allergic rhinitis, conjunctivitis, and sinusitis, as well as pterygium.  Yet the Veteran did not complain of symptoms of conjunctivitis at this encounter and instead was treated for seasonal allergic rhinitis.  

VA conducted an examination of the Veteran's eyes in February 2012.  The VA examiner reviewed the Veteran's claims file and noted the Veteran's complaints of eye irritation.  The VA examiner noted the Veteran had a history of an in-service injury to her eye with no residual.  The VA examiner diagnosed the Veteran with presbyopia and bilateral pinguecula of a mild degree.  The VA examiner noted that the Veteran's presbyopia is due to her age and her reading vision is fully correctible.  He also noted that the Veteran has mild pinguecula of each eye, which is inclined to get irritated from time to time but has no long term adverse implications.  The VA examiner noted that the Veteran was concerned with pterygium but did not have any evidence of pterygium of either eye.  

VA conducted an examination of the Veteran's heart in February 2012.  The Veteran was diagnosed with paroxysmal tachycardia, palpitations, and atypical chest pain.  The examiner noted the Veteran gave a history of having the sensation of a "bowling ball falling on [her] chest" that began when she was in service, but that she had normal Holter monitor and imaging results in service.  The examiner noted that the Veteran had a history of paroxysmal tachycardia, palpitations, atypical chest pain, hypertension, and an echocardiogram chowing minimal criteria for left ventricular hypertrophy, with no evidence of cardiac dilation or history of congestive heart failure.  The examiner noted that there had been no etiology determined for her atypical chest pain, palpitations, and paroxysmal tachycardia.  The examiner also noted that paroxysmal tachycardia was a form of tachycardia which began and ended in an acute manner; that the cause of this condition was not accurately know, though it was probably of nervous origin and can be aggravated by physical wear and tear; and that the symptoms are sometimes alarming but not considered in itself dangerous. 

The February 2012 VA examiner further noted that a palpitation was an abnormality of the heartbeat, often accompanied by difficulty breathing, and that heart palpitations can be a symptom of another illness.  The examiner concluded that in this case, the Veteran was evaluated by cardiology and no etiology for her subjective complaints of heart palpitations or her atypical chest pain had been determined.  The VA examiner opined that her heart palpitations were less likely than not incurred in or caused by service, nothing that the etiology of the Veteran's subjective symptoms of heart palpitations had not been determined and that her work up had been essentially unremarkable.  

In January 2013, her seasonal allergic rhinitis, conjunctivitis, and sinusitis were noted to be asymptomatic.  At treatment in November 2015, the Veteran described a history of conjunctivitis, but denied a history of scleritis or anything similar.  

Analysis - Heart Palpitations

The Veteran claimed service connection in August 2008 for palpitations/murmur of the heart.  The Veteran argued in her November 2009 notice of disagreement that her heart kidney failure caused her heart palpitations, that she has had many complaints of chest pains and fatigue but cannot make a doctor diagnose them, and that she was diagnosed with heart disease in 2008 and this diagnosis is related to her in-service heart palpitations.  The Veteran pointed out in her May 2010 substantive appeal that her primary care doctor related her heart failure to her condition in service.  

As the Veteran failed to report for her most recent VA examination without good cause, her claim must be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

As noted above, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Here, the record reive military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).

After a review of all the evidence of record and resolving reasonable doubt in the favor of the Veteran, the Board finds that the preponderance of the evidence establishes that the Veteran is entitled to presumptive service connection for cardiovascular signs or symptoms such as heart palpitations, atypical chest pain, and paroxysmal tachycardia, which have been objectively indicated and have not been attributed to a known clinical diagnosis.

The Board finds most persuasive a letter from the Veteran's physician from May 2010 opining that the Veteran's current complaints of palpitations and chronic fatigue and diagnosis of mild ischemia are likely related to her complaints of palpitations during service.  The February 2012 VA examiner diagnosed the Veteran with atypical chest pain, palpitation, and paroxysmal tachycardia, but noted that no etiology has been determined as a cause of these symptoms.  The VA examiner also noted that the Veteran was evaluated by cardiology and no etiology for her complaints was determined.  Thus, the competent medical evidence of record indicates that the Veteran has cardiovascular symptoms and that those symptoms have not been competently attributed to a single diagnosis.  

Moreover, the STRs and treatment records reflect continuing complaints of palpitations and chest tightness, but lack a competent medical etiology or diagnosis for these symptoms.  STRs from November 1997 indicate that the Veteran had congestive heart failure with fluid resuscitation.  However, an echocardiogram from November 1997 failed to reflect abnormality or a diagnosis and testing from January 1998 reflected no significant bradycardia, supraventricular, or ventricular abnormality.  Imaging from October 1999 reflected a normal cardiac silhouette and did not note other abnormality.  The Veteran reported in April 2000 that she often experiences fluttering feelings in her chest and reported palpitations or pounding heart.  In September 2008, she complained of palpitations in her chest for many years that had recently increased.  The Veteran is competent to report such symptoms of her heart palpitations that she may have experienced at any time.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A stress test from December 2008 reflected an abnormal result and a Holter monitor test from June 2009 was interpreted as borderline.  

Though the Veteran's physician diagnosed her with mild ischemia, the record does not support the conclusion that ischemia is present.  The Veteran's STRs do not reflect a positive diagnosis of ischemia.  A treadmill test from December 2008 was negative for ischemia, as was testing from March 2009.  A nuclear stress test from April 2009 did find mild ischemia, but the February 2012 VA examiner found that the Veteran does not have ischemic heart disease.  VA treatment records from December 2008 to October 2015 do not reflect treatment for ischemia.  This record does not provide sufficient competent medical evidence to conclude that the Veteran has a diagnosis of ischemia, let alone that such a diagnosis causes the signs or symptoms discussed above.

As for the February 2012 VA examiner's report of paroxysmal tachycardia, the Board notes that the VA examiner pointed out that there is no etiology determined for this symptom.  The Board interprets the VA examiner's report as a further description of the Veteran's symptoms, not a diagnosis sufficient to explain the etiology of the Veteran's heart palpitations.

Based on this evidence, it is clear that the Veteran experiences cardiovascular signs and symptoms with no persuasive medical evidence describing an etiology.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran was present in Southwest Asia during the Persian Gulf War, she exhibited cardiovascular signs and symptoms of an undiagnosed illness during and since service, and the etiology of these symptoms has not been explained by competent medical evidence.  See 38 C.F.R. § 3.317.  Thus, service connection for an undiagnosed illness manifested by cardiovascular signs or symptoms, to include heart palpitations, atypical chest pain, and paroxysmal tachycardia, is granted.

Analysis - Eye Disability

The Veteran has asserted that her in-service eye injuries led to an eye disability.  The Veteran's August 2008 claims form describes her disability as deformity of the eyes.  She argued in her November 2009 notice of disagreement that the RO incorrectly denied her claim based on the presumption of soundness rule.  In her May 2010 substantive appeal, the Veteran asserted that she has a current diagnosis of peripheral pterygium which is related to her service.  

After a review of the evidence of record, the Board finds that the Veteran does not have an eye disability for which service connection is warranted.  

First, the Board notes that the Veteran failed to report for a VA examination scheduled in April 2016 without good cause.  38 C.F.R. § 3.655.  The RO included a statement in the file describing attempts to contact the Veteran to notify of her of the scheduled VA examination.  She has not offered any explanation as to why she failed to appear for the scheduled VA examination.  As such, the Board must rely on the evidence of record to assess the Veteran's claim.  

There is no competent medical evidence of a nexus between the Veteran's in-service eye injuries and a current disability.  In service, the Veteran was treated for glass in her left eye, recurrent conjunctivitis or blepharitis, and pain and irritation in her left eye.  Yet she denied any abnormality with her eyes in her April 2000 report of medical history and no abnormality with her eyes was noted at a May 2000 medical examination.  The Veteran was diagnosed with bilateral pinguecula and presbyopia at the February 2012 VA examination.  While the Veteran claimed she has pterygium that is related to her service and treatment records indicate a diagnosis of pterygium in September 2008, the VA examiner specifically noted that she does not have pterygium of either eye. 

Even if the Board ignores the VA examiner's finding that the Veteran has no pterygium, she was never diagnosed with pterygium in service and has pointed to no competent medical evidence or opinion suggesting a link between her in-service eye injuries and this disability.  As such, there is no competent medical evidence or opinion providing a nexus between this disability and the Veteran's service.  As for her diagnosis of bilateral pinguecula, there is no evidence of a diagnosis of pinguecula in service or competent medical evidence relating this disability to service.  As for blepharitis or residuals of a corneal abrasion, there is no evidence of a current diagnosis of either injury or a competent medical opinion relating these in-service injuries to a current disability.  Most importantly, there is no competent nexus opinion relating any of the Veteran's in-service eye injuries to her current diagnoses or relating her current diagnosis to her in-service injuries.  Without this link, the Veteran's claim fails to meet the third Shedden element and service connection cannot be established.  Shedden, 381 F.3d at 1167.

The treatment notes do mention conjunctivitis in service and during the appeal period, but it is unclear whether the recent reference reflects a diagnosis as opposed to a reference to her past history.  The treatment notes do not reflect incidents of treatment for conjunctivitis during the appeals period.  The February 2012 VA examiner did not diagnose the Veteran with conjunctivitis.  The Veteran failed to report to the most recent VA examinations, so her claim must be decided on the evidence of record.  Even ignoring the February 2012 VA examiner's competent opinion that the Veteran does not have conjunctivitis and assuming a current diagnosis of conjunctivitis, the Veteran's claim fails because there is no competent nexus opinion relating her in-service diagnosis to her current diagnosis.  As with her other eye injuries, the Veteran's claim fails to meet the third Shedden element without this link, and service connection cannot be established.  Shedden, 381 F.3d at 1167.

The Board notes that the Veteran is competent to report symptoms of her eye disability that she may have experienced at any time.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, however, she is not competent to diagnose current residuals of an eye injury, or provide a medical nexus opinion relating her in-service injury to her current eye conditions and refractive error, because those issues present complex medical questions requiring the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1372-77 (Fed. Cir. 2007).  Thus, the Board finds the February 2012 VA examiner's opinion more persuasive and finds her assertion that her pterygium is related to her service less persuasive.   

The Veteran argued in her November 2009 notice of disagreement that the RO improperly denied her service connection claim based on the presumption of soundness rule.  The Veteran appears to be asserting that the RO improperly denied entitlement to service connection for myopia due to an incorrect application of the presumption of soundness.  However, as noted above, refractive errors, such as myopia or presbyopia, are generally not diseases for service connection purposes, and thus, the presumption of soundness does not apply.  Such defect can only be service-connected if subjected to a superimposed disease or injury in service which created additional disability.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As noted above, the Veteran failed to report to the most recent VA examination so the Veteran's claim must be rated on the basis of the evidence of record.  38 C.F.R. § 3.655(b).  There is no competent medical evidence of a superimposed disease or injury and, in fact, the February 2012 VA examiner specifically found that the Veteran's presbyopia is due to her age and her reading vision is fully correctible.  Based on this record, the Board finds that the preponderance of the evidence is against granting service connection for her refractive error.   

In this case, there is no competent medical evidence linking the Veteran's in-service eye injuries to any current eye disability and the weight of the evidence is against such a finding.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to presumptive service connection for an undiagnosed illness manifested by cardiovascular signs or symptoms, including heart palpitations, atypical chest pain, and paroxysmal tachycardia, is granted.  

Entitlement to service connection for an eye deformity is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


